Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 7, 2016

                                      No. 04-16-00435-CV

                        Everett W. GREGORY Jr. and Marcia Gregory,
                                       Appellants

                                                v.

                     BANK OF AMERICA, N.A. and Jesse R. Mendoza,
                                   Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI05064
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       Appellee’s motion for an extension of time to file its brief is granted in part. Appellee’s
brief must be filed on or before January 6, 2017. FURTHER EXTENSIONS OF TIME ARE
DISFAVORED.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court